Citation Nr: 0322416	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed left ear 
hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected ulcerative colitis in April 1992 
and in excess of 30 percent effective in April 2000.  




WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had verified active service from February 1977 to 
March 1992 with 4 years, 11 months and 25 days of prior 
unverified active service.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
RO that granted service connection for ulcerative colitis and 
assigned a noncompensable rating effective in April 1992.  
The rating decision also denied the veteran's claim of 
service connection for a bilateral hearing loss.  

In a July 1993 rating decision, the RO assigned a 10 percent 
rating for the service-connected ulcerative colitis, 
effective on April 1, 1992.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1993.  

Thereafter, in a June 2000 rating action, the RO assigned a 
30 percent rating for the service-connected ulcerative 
colitis, effective on April 5, 2000.  

The case was remanded by the Board to the RO in June 2001 for 
additional development of the record.  

In an April 2003 rating decision, the RO granted service 
connection for right ear hearing loss.  



FINDINGS OF FACT

The veteran currently is not shown to have left ear hearing 
disability for VA compensation purposes.  



CONCLUSION OF LAW

The veteran's claim of service connection for a left ear 
hearing loss is denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VCAA compliance

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled with regard to the claim of 
service connection.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  He has not referenced any unobtained, obtainable, 
evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a May 2001 
letter issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in September 2000.  Hence, the claim is ready to be 
considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Certain diseases shall be granted service connection if 
manifested to a compensable degree during a one year 
presumptive period after service. 38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

A careful review of the veteran's service medical records 
shows that the veteran underwent audiological testing as part 
of an entrance examination in January 1974.  Pure tone 
thresholds in the left ear, in decibels, were as follows:  20 
at 500 Hz, 15 at 1000 Hz, 10 at 2000 Hz and 10 at 4000 Hz.  

At the medical examination in January 1977, the pure tone 
thresholds in the left ear, in decibels, were as follows:  5 
at 500 Hz, 5 at 1000 Hz, 3 at 2000 Hz, 3 at 3000 Hz, 1 at 
4000 Hz and 20 at 6000 Hz.  

The veteran's January 1984 audiogram noted pure tone 
thresholds in the left ear, in decibels, as follows:  15 at 
500 Hz, 0 at 1000 Hz, 0 at 2000 Hz, 0 at 3000 Hz, 5 at 4000 
Hz and 10 at 6000 Hz.  The results were the same as an 
audiogram dated in May 1984.  

An audiogram of September 1986 noted pure tone thresholds in 
the left ear, in decibels, as follows:  5 at 500 Hz, 5 at 
1000 Hz, 0 at 2000 Hz, 0 at 3000 Hz, 0 at 4000 Hz and 10 at 
6000 Hz.  

At his retirement physical examination, the audiogram noted 
that his pure tone thresholds in the left ear, in decibels, 
as follows:  5 at 500 Hz., 0 at 1000 Hz, 0 at 2000 Hz, 0 at 
3000 Hz, 10 at 4000 Hz and 5 at 6000 Hz.  

With regard to any left ear manifestations noted in service, 
a January 1977 record noted complaints of pain in the left 
ear with sore throat and cough.  On examination, the left ear 
was red and inflamed.  The assessment was that of otitis 
media, left ear.  The service medical records did not reflect 
any other treatment for ear manifestations.  

The post service medical records include VA ear and audiology 
examinations from March 2003.  

At the audiological examination in March 2003, pure tone 
thresholds in the left ear, in decibels were as follows:  25 
at 500 Hz, 15 at 1000 Hz, 0 at 2000 Hz, 5 at 3000 Hz and 10 
at 4000 Hz.  The average in the left ear was 8.  His speech 
recognition score for the left ear, based on the CNC word 
list was 96 percent.  The examiner noted that the testing 
revealed hearing within normal limits in the left ear across 
all tested frequencies.  

At the ear disease examination, the examiner noted that the 
veteran's canals were clear and that the tympanic membranes 
were intact.  There was no active ear disease or infection in 
either ear.  

The examiner noted that the recent audiogram from March 2003 
revealed left normal hearing levels.  The diagnosis was that 
of right ear high frequency sensorineural hearing loss.  

With regard to the veteran's left ear hearing loss, the 
medical evidence of record does not show that she has a left 
ear hearing disability for VA compensation purposes as 
contemplated within the meaning of 38 C.F.R. § 3.385 (2002).  

More specifically, the most recent audiometric testing, in 
March 2003, did not show that the veteran had an auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz of 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz were 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test were less than 94 percent. 38 C.F.R. § 3.385 (2002).  

Accordingly, the claim of service connection for a left ear 
hearing loss must be denied by operation of law. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2002).  



ORDER

The claim of service connection for a left ear hearing loss 
is denied.  



REMAND

Historically, as noted in the introduction, the RO granted 
service connection for ulcerative colitis in an October 1992 
rating decision and assigned a noncompensable rating.  

In a July 1993 rating decision, the RO increased the rating 
to 10 percent for the service-connected ulcerative colitis, 
effective on April 1, 1992.  

In a June 2000 rating decision, the RO further increased the 
rating to 30 percent for the service-connected ulcerative 
colitis, effective on April 5, 2000.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Consequently, the matter of an increased rating for the 
service-connected ulcerative colitis remains in appellate 
status.  

In the Board's June 2001 remand, the RO was instructed to 
afford the veteran a VA examination to determine the current 
severity of the service-connected ulcerative colitis.  

The examination, which was held in March 2003, noted that the 
veteran lost 5 pounds in the past year.  The veteran 
complained of having diarrhea every day, for 4-5 months, no 
blood in the stool.  

On examination, the veteran's blood pressure was 120/70; 
heart rate was 70; rhythm was regular.  There was no 
abdominal pain, tenderness or hepatosplenomegaly or masses.  
His active bowel sounds were normal.  

The examiner opined that the ulcerative colitis exacerbations 
occurred periodically.  The examiner also noted that the 
veteran was underweight, and that his liver function tests 
were within normal limits.  The veteran was not anemic.  

The Board notes that service-connected ulcerative colitis is 
rated based on the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  Under that Diagnostic Code, moderate 
ulcerative colitis with infrequent exacerbations warrants a 
10 percent rating.  Moderately severe ulcerative colitis with 
frequent exacerbations warrants a 30 percent rating.  

Severe ulcerative colitis with numerous attacks a year and 
malnutrition, and where the health is only fair during 
remissions, warrants a 60 percent rating.  Finally, a 100 
percent rating is assigned for pronounced ulcerative colitis 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  

In this case, the Board finds that the March 2003 VA 
examination does not provide enough medical information to 
determine the severity of the service-connected ulcerative 
colitis.  

It appears from the examination report that the veteran was 
having an exacerbation since he reported diarrhea for the 
last 4 to 5 months, but it is unclear from the examination 
report whether the exacerbations are frequent or numerous and 
whether any weight loss rises to the level of "unhealthy" 
within the meaning of the regulations.  

In light of the foregoing, the Board finds that the veteran 
should be afforded another VA examination.  Any pertinent 
medical records should also be obtained and associated with 
the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected ulcerative colitis, not 
already associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
ulcerative colitis in terms of the Rating 
Schedule.  In this regard, the examiner 
should specifically identify if the 
veteran's ulcerative colitis is 
moderately severe, severe or pronounced, 
based on the rating criteria under 
38 C.F.R. § 4.114, Diagnostic Code 7323.  
The examiner should be provided with a 
copy of the rating criteria.  All 
findings must be reported in detailed and 
all indicated testing must be 
accomplished.  The examiner must be 
provided with a copy of this remand.  The 
veteran's claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 



